The bill in this case was filed by the appellant, John T. Ezzell, against the appellees, to establish an interest in certain specifically described lands, and for the reformation of deeds.
On the final submission of the cause on the pleadings and proof, the chancellor rendered a decree deny*668ing the relief prayed for, and ordering the bill dismissed. From this decree the complainant appeals, and assigns the rendition thereof as error.
The decree of the chancellor ds affirmed.
Opinion by
Dowdell, J.